Citation Nr: 0032961	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-11 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than March 2, 1998 
for the 70 percent disability rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had qualifying active military service from June 
1967 to June 1971 and from September 1972 to September 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO increased the disability rating 
for PTSD from 50 to 70 percent effective March 2, 1998.  The 
veteran perfected an appeal of the effective date assigned 
for the 70 percent rating.


FINDINGS OF FACT

1.  On May 13, 1994, the veteran requested that his claim for 
service connection for PTSD be reopened, and the decisions 
pertaining to all of the elements arising from that claim 
have not become final.

2.  The original rating criteria pertaining to the evaluation 
of psychiatric disorders are more favorable to the veteran.

3.  The first date upon which it is factually ascertainable 
that the criteria for a 70 percent rating were met is June 
10, 1997.


CONCLUSION OF LAW

The requirements for an effective date of June 10, 1997, for 
the 70 percent disability rating for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5110(a) and (b)(2) (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1994), 38 C.F.R. 
§§ 3.400(o)(1) and (2), 4.1, 4.130, Diagnostic Code 9411 
(2000).




(continued on next page)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Background

Because this case presents a rather confusing procedural 
history, the Board will initially review the facts of this 
case with a focus on the steps by which the veteran's claim 
progressed from an original claim for service connection for 
PTSD to his current claim for an earlier effective date for 
the award of a 70 percent rating for PTSD.  

Service connection was originally denied for PTSD in an April 
1988 rating decision.  Although the veteran was notified of 
that decision, he failed to file an appeal within the time 
allowed and the decision became final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. § 19.192 (1987).

On May 13, 1994, the veteran filed another claim for service 
connection for PTSD, and submitted outpatient treatment 
records and a report of his hospitalization from the VA 
Medical Center (VAMC).  This was accepted by the RO as a 
claim to reopen his previously denied claim for PTSD.  In an 
October 1994 rating decision the RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim, and denied reopening.  

In July 1995 the VAMC provided additional evidence pertaining 
to the veteran's psychiatric disabilities, and in an August 
1995 rating decision the RO again determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  The veteran filed a notice of 
disagreement with the RO's failure to reopen his claim in 
August 1995 (within one year of the October 1994 decision), 
and the RO provided him a statement of the case on the issue 
of whether new and material evidence had been received to 
reopen a claim for service connection for PTSD.  

In February 1996 the RO provided the veteran a VA psychiatric 
examination, which resulted in a diagnosis of PTSD that was 
related to the veteran's combat experiences in Vietnam.  In a 
March 1996 decision the RO granted service connection for 
PTSD and assigned a 10 percent rating for the disorder 
effective May 13, 1994, the date of receipt of his claim to 
reopen.  In March 1996 the RO received a substantive appeal 
pertaining to the issue of whether new and material evidence 
had been received to reopen the claim for PTSD, which 
substantive appeal the veteran signed prior to receiving 
notice of the grant of service connection.  The veteran did 
not file a notice of disagreement pertaining to the assigned 
rating or the effective date for the grant of service 
connection following the March 1996 rating decision.

In accordance with decision of the Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) in Holland v. Brown, 9 Vet. App. 324, 327 (1996) (per 
curiam) (en banc), rev'd, 10 Vet. App. 433 (1997), in April 
1996 the RO issued a supplemental statement of the case in 
which the issue on appeal was characterized as entitlement to 
an evaluation greater than 10 percent for PTSD.  In the 
initial Holland decision the Court had held that a notice of 
disagreement filed in response to the denial of service 
connection remained viable to instill jurisdiction with the 
Board to review the rating assigned with any subsequent grant 
of service connection.  

In May 1997 the veteran provided testimony in a personal 
hearing before a hearing officer at the RO.  In that hearing 
his representative specifically claimed entitlement to a 30 
percent rating for PTSD, and asserted that the 30 percent 
rating should be effective in November 1994.  

In 1997 the Court reversed the initial holding in Holland, 
and found that a notice of disagreement filed in response to 
the denial of service connection ceases to be valid when the 
RO grants service connection.  Following the Court's 1997 
reversal, in December 1997 the RO notified the veteran that 
although his appeal had been continued on the basis that he 
was deemed to have been seeking a higher rating, that 
procedure had been found to be invalid based on the Court's 
reversal of the Holland decision.  The RO informed the 
veteran that his appeal had ended with the grant of service 
connection, and that if he wished to appeal the assigned 
rating or the effective date, he would have to file a new 
notice of disagreement specific to those issues.  The RO 
notified him that he had one year from the date of the notice 
in which to file an appeal of the assigned rating and/or the 
effective date.  

In January 1998 the veteran filed a notice of disagreement 
with the 10 percent rating that the RO assigned for PTSD, and 
stated that the effective date should be December 27, 1994.  
Because the veteran filed a notice of disagreement regarding 
the assigned rating within one year of the December 1997 
notice, and because the RO had followed the law then in 
effect regarding processing of the appeal, the Board finds 
that the veteran timely appealed the rating and effective 
date assigned with the initial grant of service connection, 
and that the decisions pertaining to his May 1994 claim have 
not become final.  Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (if the RO fails to issue a statement of the case 
after receiving a notice of disagreement, the decision to 
which the notice of disagreement pertains does not become 
final).

In an April 1998 rating action the RO increased the 
disability rating for PTSD from 10 to 50 percent effective 
May 13, 1994.  In May 1998 the veteran submitted another 
notice of disagreement with the assigned rating, and asserted 
that he was entitled to a 70 percent rating.  In August 1998 
the RO increased the rating from 50 to 70 percent, effective 
March 2, 1998.  The RO informed the veteran that the 
assignment of the 70 percent rating constituted a grant of 
the benefits sought on appeal.  In an October 1998 statement 
the veteran indicated that he was satisfied with the 70 
percent rating, but that the effective date for the 
70 percent rating should be the date of his 1994 claim.  The 
RO did not issue a statement of the case on the issue of an 
earlier effective date until April 1999, and the veteran 
timely perfected his appeal in June 1999.  

In a June 1999 rating decision the RO granted entitlement to 
a total disability rating based on individual unemployability 
effective December 5, 1998, when the veteran terminated his 
employment.  In light of the assignment of the total rating, 
and the veteran's acceptance of the previously assigned 
70 percent rating, the Board finds that the issue of 
entitlement to a higher disability rating for PTSD is not 
within its purview.  Hamilton v. Brown, 4 Vet. App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if the RO grants 
the benefit sought on appeal).

Factual Background

VA treatment records show that the veteran was hospitalized 
in March 1994 for alcohol rehabilitation, with a history of 
polysubstance abuse and two prior hospitalizations for drug 
and alcohol abuse treatment.  A psychosocial assessment 
conducted during his admission revealed signs of depression.  
His diagnoses at discharge included PTSD, but the hospital 
summary does not document the manifestations of PTSD nor 
reflect the effects of those manifestations on his social and 
industrial functioning.  

A January 1995 report from the veteran's VA therapist 
indicates that the veteran was then participating in weekly 
support groups in the Outpatient Substance Abuse Treatment 
Program.  His treatment included psychotherapy to deal with 
problems that the therapist attributed to his Vietnam combat 
experiences.  The therapist did not otherwise describe his 
social and/or industrial functioning.

During a February 1996 VA compensation examination the 
veteran reported the heavy use of alcohol until two years 
previously, which he attributed to the need to avoid 
recalling his Vietnam experiences.  He did not have 
flashbacks, but had intense memories of Vietnam when 
stimulated by helicopter sounds.  He reported an intense 
startle reflex in the presence of sharp noises.  He stated 
that he had not sought treatment for his problems because he 
became tense and easily angered in groups and he was not 
interested in relating his war experiences or his alcohol 
use.  He also reported having had nightmares in previous 
years that had recently subsided.  

He reported having had numerous jobs from 1974 to 1994, but 
denied having been fired.  He had been married for two years 
when young, but had been divorced for many years and had no 
other long term relationships.  He moved frequently and had 
no social stability until two years previously.  He lived 
with his mother and brother, was employed on a regular basis, 
and visited with his  extended family on weekends.  He had no 
other social experiences.

On mental status examination he was cooperative, his speech 
was normal, there was no formal evidence of a thought 
disorder, and his thought content centered around his 
anxiousness in the examination and relating his war 
experiences.  There was no evidence of delusional thinking, 
hallucinations, or suicidal or homicidal ideation.  His mood 
was described as sometimes angry.  His affect was noted to be 
somewhat constricted.  There was no gross impairment of 
insight or judgment.  The examiner noted that the veteran did 
have social dysfunctioning, that his broader social 
relationships were impaired, and that he had a constricted 
affect.  The examiner provided a global assessment of 
functioning (GAF) score of 65.

A February 1997 report of private examination by a 
psychologist shows that on mental status examination the 
veteran's speech and behavior were appropriate throughout the 
evaluation.  His orientation, judgment, perception, 
concentration, and reasoning were within normal limits.  All 
components of memory were grossly intact.  His thought 
content was normal and his speech was relevant and 
appropriate and without evidence of unusual ideation.  He had 
no difficulty in initiating, sustaining, and terminating 
emotional expression.  The examiner noted that for the past 
three years the veteran had worked as a ward secretary at the 
VAMC adding that "[h]e strongly pushes himself to do a good 
job, though his PTSD symptoms have to be held under tight 
control. . . ."  The diagnostic impressions included PTSD.  
His psychosocial and environmental problems included problems 
with family members, total social isolation except for his 
twin brother, and discord with some co-workers.  The 
psychologist assigned a GAF score of 55.

In a March 1997 report his VA therapist stated that the 
veteran had discontinued group therapy because he became 
agitated just mentioning the subject of Vietnam.  The 
therapist stated that the veteran's military experiences 
continued to "cast a shadow of dark fear and doubt that 
significantly impairs his ability to move about his 
environment without emotional trepidation."

Outpatient treatment records from January to March 1997 show 
that the veteran received ongoing treatment for his PTSD 
symptoms.  The records show that he had frequent conflicts 
with coworkers to which he responded in anger and rage.  He 
was having difficulty controlling his anger and personalizing 
and magnifying his problems in the workplace and with his 
coworkers.  He was also having problems with his brother.  In 
February 1997 he experienced an episode of major depression, 
staying in bed for three days and abusing his medication.  
Although he stated that he wanted to die, the therapist found 
that he was not suicidal.

During the May 1997 hearing the veteran testified that he 
socialized with his brother, but no one else.

A staff psychiatrist at the VAMC wrote in a June 1997 letter 
that he had known the veteran since December 1996 and was 
impressed by the veteran's distress, anger, rage, 
frustration, and a desire to give up.  He noted that the 
veteran felt alienated and intolerant of people, frequently 
became enraged, and experienced guilt and states of 
depression.  He concluded that the veteran suffered from 
severe and chronic depression which affected his ability to 
deal with people, including very close relationships.  He 
stated that the veteran's ability to function at his job was 
frequently compromised and that the veteran would be 
unemployed except for having an understanding supervisor and 
an accommodating work place.  

In a February 1998 letter the veteran's supervisor stated 
that the veteran was a very dedicated and hardworking 
individual, but that he had to work hard with the veteran to 
keep his anger and rage under control during stressful or 
difficult situations.  He stated that the veteran became very 
agitated when frustrated, and that they had worked out an 
arrangement in that the veteran came to him when having 
problems so that the supervisor could help him maintain 
control.

The veteran was provided another VA psychiatric examination 
in February 1998.  The examiner reviewed the veteran's 
history and noted that he had not required any 
hospitalization for his PTSD, but that he had been in active 
treatment.  The veteran described nightmares and flashbacks 
triggered by smells or helicopter sounds and avoided talking 
about Vietnam except in his PTSD group, which he used to 
attend.  He stated that he was more irritable and angry, 
which made it increasingly difficult to come to work.  He had 
no hobbies or social activities, he was unmarried and did not 
date, and stated that he did not associate with people at 
all.  The examiner noted that the veteran's thinking 
processes were sequential, pertinent and relevant.  His 
thought content showed no evidence of delusion, obsessions or 
compulsions, and he denied hallucinations.  His recent and 
remote memory were grossly intact.  He had intellectual 
insight and judgment for simple social situations.  The 
diagnosis was PTSD, chronic, with depressive and anxious 
features.  

The examiner stated that based solely on his PTSD symptoms, 
the veteran's functioning appeared to warrant a GAF score of 
20, with some danger of hurting others.  The examiner stated 
that the impact of the veteran's PTSD was much more severe 
than suggested by previous reports, in that he appeared to be 
only marginally able to contain his aggressive impulses that 
were related to his Vietnam combat experience.  The examiner 
also stated that the veteran had gainful employment only 
because he was working in a fairly sheltered and supportive 
situation, and that he could not be gainfully employed in the 
general civilian arena.

The veteran sought counseling on March 2, 1998, at the VA 
outpatient psychiatric clinic following an argument with a 
co-worker.  He had spent most of the previous night having 
flashbacks and nightmares.  He stated that he wanted to 
withdraw and shut himself off.  This was described in the 
progress notes as a situational crisis exacerbating his PTSD 
symptoms.  Notes of his treatment three days later show that 
he had had an issue with a supervisor that had led to loss of 
sleep, anger, confusion, and intrusive thoughts of his 
experiences in Vietnam.  He denied having auditory or visual 
hallucination.  He stated that he had not slept well for 
several days.  He indicated that his PTSD symptoms, anger and 
sleeplessness, had generally been under control until this 
incident.  He stated that trust was a very difficult matter 
for him and that he felt tremendous anger around that issue.  
He also stated that he had not been in this condition for 
some time, but that he knew he was in trouble emotionally.  
He felt generalized anger and was worried that, left 
untreated, he could become a danger to himself.  A subsequent 
treatment note indicates that the source of the veteran's 
anger was a sudden transfer to a solitary job by his 
supervisor, toward whom he felt the anger.  

Laws and Regulations 

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126.

Subsequent to the veteran's claim for service connection for 
PTSD, the regulations pertaining to the evaluation of 
psychiatric disorders were revised effective November 7, 
1996.  Schedule for Rating Disabilities; Mental Disorders, 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  Because his claim was initiated prior to the change 
in the regulations, he is entitled to the application of the 
version more favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

In the April and August 1998 rating decisions the RO provided 
the veteran the original and revised regulations pertaining 
to mental disorders and considered both versions of the 
regulations in assigning the effective date for the 
70 percent rating.  The veteran was provided the opportunity 
to present evidence and arguments in response.  The Board 
finds, therefore, that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).  

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9411 provided a 100 percent rating if 
analysis of the veteran's symptomatology showed that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and demonstrated inability to obtain or 
retain employment.  A 70 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was considerable impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1994).  

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders specifies that a 100 percent disability 
rating applies if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9311 (2000).

Analysis

Because the veteran has continually prosecuted his claim for 
VA compensation benefits since May 13, 1994, he is 
potentially entitled to an effective date in May 1994 for the 
70 percent rating.  The issue becomes, therefore, at what 
point in time the medical evidence showed that the criteria 
for a 70 percent rating were met.

The Board notes that documents in the claims file indicate 
that the veteran has been awarded disability benefits by the 
Social Security Administration (SSA), with an onset date for 
the qualifying disability of December 3, 1998.  Because the 
RO has assigned an effective date of March 2, 1998, for the 
70 percent rating, which precedes the onset date established 
by the SSA, the documents and records pertaining to his claim 
for Social Security benefits are not relevant to the issue on 
appeal.  Dixon v. Gober, No. 98-1825, slip op. at 5 (U.S. 
Vet. App. Oct. 24, 2000).  

Under the original rating criteria, a 70 percent rating 
applied for severe impairment in social functioning and the 
ability to obtain or retain employment.  In the report dated 
June 10, 1997, the veteran's treating psychiatrist provided 
the opinion that the veteran's psychiatric symptoms severely 
impaired his ability to deal with people, and that he would 
be unemployed except for having an understanding supervisor 
and an accommodating work place.  That opinion was supported 
by a description of the veteran's symptoms and the affect on 
his behavior, and is highly probative.  The subsequent 
evidence documents the termination of the veteran's 
employment due to the removal of the accommodations that had 
allowed him to maintain employment.  The Board finds, 
therefore, that the June 10, 1997, medical report documents 
that the criteria for the 70 percent rating were met.

Because consideration of the original rating criteria 
supports an earlier effective date, the Board finds that the 
original rating criteria are more favorable to the veteran.  
VAOPGCPREC 3-2000.

None of the available evidence prior to February 1996 
documents the degree of impairment of the veteran's social 
and industrial functioning.  The VA psychiatrist in February 
1996 provided a GAF score of 65, which is indicative of only 
some difficulty in social or occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The private 
psychologist in February 1997 assessed the level of the 
veteran's functioning by assigning a GAF score of 55, which 
is representative of moderate difficulty in social or 
occupational functioning.  Carpenter, 8 Vet. App. at 240.

Although the veteran was having significant problems in the 
workplace and with his family in January through March 1997, 
the exacerbation of depression in February 1997 was 
apparently acute, in that he returned to his employment.  The 
evidence does not show that the severity of his chronic 
symptoms was beyond that contemplated by the 50 percent 
rating that has been assigned for that time period.  A 
50 percent disability rating represents considerable 
impairment of social and industrial functioning.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1994).  The Board finds, 
therefore, that the criteria for the 70 percent rating were 
not met prior to June 10, 1997.  Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992) (in granting an increased benefit, 
the Board must explain why a higher benefit is not 
warranted).

For the reasons shown above, the Board finds that June 10, 
1997, is the earliest date on which it was factually 
ascertainable that the criteria for the 70 percent rating 
were met.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o).  The Board has determined, therefore, that 
entitlement to an effective date of June 10, 1997, for the 
70 percent rating for PTSD is warranted.


ORDER

Entitlement to an effective date of June 10, 1997, for the 
70 percent disability rating for PTSD is granted.




		
	N. W. Fabian
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

